UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number: 333-213043 Blackstone Real Estate Income Trust, Inc. (Exact name of Registrant as specified in its charter) Maryland 81-0696966 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 345 Park Avenue New York, New York 10154 (Address of principal executive offices) (Zip Code) (212) 583-5000 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☒ (Do not check if a smaller reporting company) Smallerreportingcompany ☐ Emerginggrowthcompany ☒ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section13(a) of the Exchange Act.Yes☒No☐ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes☐No☒ As of August 11, 2017, there were 88,132,022 outstanding shares of Class S common stock, 20,584,019 outstanding shares of Class I common stock, 635,802 outstanding shares of Class D common stock, and 1,117,944 outstanding shares of Class T common stock. TABLE OF CONTENTS PARTI. FINANCIAL INFORMATION 1 ITEM1. FINANCIAL STATEMENTS 1 Consolidated Financial Statements (Unaudited): Consolidated Balance Sheets as of June 30, 2017 and December 31, 2016 1 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2017 and for the Three Months ended June 30, 2016 and the Period March 2, 2016 (date of initial capitalization) through June 30, 2016 2 Consolidated Statement of Changes in Equity for the Six Months Ended June 30, 2017 3 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2017 and for The Period March 2, 2016 (date of initial capitalization) through June 30, 2016 4 Notes to Consolidated Financial Statements 6 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 22 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 34 ITEM4. CONTROLS AND PROCEDURES 35 PARTII. OTHER INFORMATION 36 ITEM1. LEGAL PROCEEDINGS 36 ITEM1A. RISK FACTORS 36 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 36 ITEM3. DEFAULTS UPON SENIOR SECURITIES 37 ITEM4. MINE SAFETY DISCLOSURES 37 ITEM5. OTHER INFORMATION 37 ITEM6. EXHIBITS 37 SIGNATURES 38 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS Blackstone Real Estate Income Trust, Inc. Consolidated Balance Sheets (Unaudited) (in thousands, except share and per share data) June30, December31, Assets Investments in real estate, net $ $ — Investments in real estate-related securities — Cash and cash equivalents Restricted cash — Intangible assets, net — Other assets — Total assets $ $ Liabilities and Equity Mortgage notes, term loan, and revolving credit facility, net $ $ — Repurchase agreements — Affiliate line of credit — Subscriptions received in advance — Due to affiliates 86 Accounts payable, accrued expenses, and other liabilities 29 Total liabilities $ $ Commitments and contingencies — — Equity Preferred stock, $0.01 par value per share, 100,000,000 shares authorized; none issued and outstanding as of June 30, 2017 and December 31, 2016 — — Common stock — Class S shares, $0.01 par value per share, 500,000,000 shares authorized; 71,382,151 and no shares issued and outstanding as of June 30, 2017 and December 31, 2016, respectively — Common stock — Class T shares, $0.01 par value per share, 500,000,000 shares authorized; 13,460 and no shares issued and outstanding as of June 30, 2017 and December 31, 2016, respectively — — Common stock — Class D shares, $0.01 par value per share, 500,000,000 shares authorized; 216,570 and no shares issued and outstanding as of June 30, 2017 and December 31, 2016, respectively 2 — Common stock — Class I shares, $0.01 par value per share, 500,000,000 shares authorized; 17,318,240 and 20,000 shares issued and outstanding as of June 30, 2017 and December 31, 2016, respectively — Additional paid-in capital Accumulated deficit and cumulative distributions ) ) Total equity 85 Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. 1 Blackstone Real Estate Income Trust, Inc. Consolidated Statements of Operations (Unaudited) (in thousands, except share and per share data) Three Months Ended June 30, Six Months Ended June 30, For the Period March 2, 2016 (date of initial capitalization) through June 30, Revenues Rental revenue $ $ — $ $ — Tenant reimbursement income — — Hotel revenue — — Other revenue — — Total revenues — — Expenses Rental property operating — — Hotel operating — — General and administrative — — Performance participation allocation — — Depreciation and amortization — — Total expenses — — Other income (expense) Income from real estate-related securities — — Interest income — — Interest expense ) — ) — Other expenses ) ) Total other (expense) income ) — ) — Net loss before income tax ) — ) — Income tax expense ) — ) — Net loss $ ) $ — $ ) $ — Net loss per share of common stock — basic and diluted $ ) $ — $ ) $ — Weighted-average shares of common stock outstanding, basic and diluted See accompanying notes to consolidated financial statements. 2 Blackstone Real Estate Income Trust, Inc.
